Citation Nr: 0942093	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  99-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran had active service from March 1953 to February 
1955.

This appeal arises from an October 1998 rating decision by 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  In a July 
2002 decision, the Board reopened the Veteran's claim.  In 
November 2003, the Board remanded the Veteran's claim to the 
RO to consider newly-developed evidence.    

In a March 2005 decision, the Board denied the Veteran's 
service connection claim for a psychiatric disorder.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2005 Order, the Court vacated the March 2005 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with a December 2005 Joint Motion for Remand.  In 
June 2006 and May 2009, the Board remanded the case to the RO 
for additional development.  The case has been returned to 
the Board and is ready for final appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran is 
currently diagnosed to have schizophrenia, undifferentiated 
type, which did not manifest until more than 20 years after 
his separation from service.

2.  The Veteran's current psychiatric disorder is not related 
to service.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed 
to have been incurred during such service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

In March 2004 and February 2006, the Veteran was provided 
information concerning his claim of entitlement to service 
connection for a psychiatric disorder. These letters 
instructed the Veteran regarding the evidence necessary to 
support a claim for service connection, listed the evidence 
of record, and told the Veteran how VA would assist him.  
Letters dated in January 2009 and August 2009 discussed the 
manner in which VA determines disability ratings and 
effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran after the initial adjudication, 
the Veteran has not been prejudiced thereby.  The content of 
the notices provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that all 
available service treatment records and identified post-
service treatment records have been obtained and associated 
with the record.  Pursuant to the Board's June 2006 remand, 
VA attempted to obtain additional service treatment records, 
specifically November 1954 hospitalization records.  In May 
2007, the National Personnel Records Center (NPRC) indicated 
that the Veteran's records were among those records destroyed 
in a fire.  The Board finds that additional efforts to obtain 
these service records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In a July 2009 statement, the 
Veteran indicated that he no additional evidence to submit.  
The Board is also unaware of any such outstanding evidence or 
information.  Additionally, the Veteran has been examined in 
conjunction with his claim.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist 
obligations.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.



II.  Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as a psychosis 
did not manifest until many years after discharge, as 
discussed below.

As discussed above, some of the Veteran's service treatment 
records were apparently destroyed in a fire at NPRC.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has a current diagnosis of schizophrenia, 
undifferentiated type, as evidenced by a December 2002 VA 
examination report and VA treatment records. 

The Veteran contends that he was hospitalized for a nervous 
condition while in service in Germany in 1954.  However, 
there is no evidence of such treatment in the Veteran's 
available service treatment records.  Rather the service 
treatment records show that the Veteran was hospitalized in 
Berlin, Germany in April 1954 and again from November to 
December of 1954.  These hospitalization records demonstrate 
the Veteran was treated only for acute tonsillitis.  There is 
no notation of any   psychiatric complaints or treatment.  In 
addition, a February 1955 transfer examination lists only 
this treatment for tonsillitis as significant medical 
history.  No psychiatric abnormality was reported at this 
time.  Significantly the Veteran denied any serious injuries, 
operations or diseases and had no complaints of a medical 
nature at the time of this examination.  

The first post- service evidence of psychiatric treatment was 
an April 1976 hospitalization report for hysterical neurosis, 
more than 20 years after the Veteran's separation from 
service.

Post-service medical records show the Veteran reported that 
he had a psychiatric disorder in service.  At a psychiatric 
evaluation conducted in conjunction with a March 1977 
psychiatric hospitalization, the Veteran stated that he was 
under clinical observation for a nervous condition for two 
months in the U.S. Army Hospital of Berlin.  He was diagnosed 
to have depressive neurosis, with conversion features.  

In addition, an April 2000 private psychiatric evaluation 
indicates that the Veteran reported entering service in 1953 
and later being transferred to Germany (Temhoff), where the 
Army had a Military Base and a prison for the Germans.  There 
he had several duties including participating in frequent 
military trainings.  Significantly he reported that, in 
November 1954, he was involved in an accident during training 
in which he received "body injuries when a deposit of 
grenades made explosion.  Most of his fellow soldiers died 
there.  He was hospitalized in a hospital in Berlin for this 
reason and also received psychiatric treatment at that 
time."  It was further noted that the Veteran reported 
developing symptoms such as headaches, tremors of 
extremities, pain to teeth, insomnia and anxiety.  He 
reported having recollection of the accident and developing 
fears whenever he passes near a military compound or any pace 
where he thinks there are explosives.  He also developed 
visual and auditive hallucinations and was hospitalized at 
the Veterans Administration Hospital for this reason.  At the 
time of the evaluation, he complained of poor sleep, walking 
around the house during nighttime thinking about the November 
1954 explosion and dreaming about it.  He complains of 
jumping and developing palpitations whenever he hears loud 
noises and explosions of any kind.  He was irritable and 
verbally aggressive and, if provoked, physically aggressive.  
He complained of being restless and demanding.  His wife 
related that the Veteran talked to himself and hit his head 
with his fists.  The diagnosis was schizophrenia, 
undifferentiated type, episodic, with symptoms compatible 
with posttraumatic stress disorder.  The examiner noted that 
the Veteran's stressors included "accident during the Armed 
Services."  He commented that "judging by the history of 
present illness, this patient's mental condition is service 
connected."

Initially the Board notes that the notations as to the 
Veteran's history in these medical reports appear to be based 
solely on his self-reported history.  The 1977 notation 
clearly states it is what the Veteran stated.  As for the 
private psychiatrist's report, he does not refer to any 
source for the history related in his report, and thus it can 
only be concluded that it is based on the Veteran's self-
reported history.  Such history and complaints are not 
transformed into medical evidence just because the Veteran 
tells them to a doctor who writes it down.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (ruling that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional . . . ."); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (holding that a veteran's 
account, "filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").

Thus, these statements are simply lay evidence made by the 
Veteran that must be considered as to their credibility 
rather than competency.  After considering all the evidence, 
the Board does not find the Veteran's reported history to be 
credible.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the 
contemporary medical evidence (or lack thereof) against lay 
statements.  In addition, the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The hospital records from Berlin in November 1954 show 
treatment only for tonsillitis.  There is no evidence of the 
Veteran receiving treatment for any injuries related to a 
grenade deposit explosion or for any psychiatric disorder.  
Thus the Veteran's statements are inconsistent with the 
contemporaneous medical evidence.  Such inconsistent 
statements diminish the Veteran's credibility such that it 
renders his assertions regarding the events in service and 
his November 1954 hospitalization in Berlin, Germany, not 
probative.  

Furthermore, the fact that physicians have accepted the 
Veteran's statements as to his treatment in service is not 
persuasive as the facts underlying these statements have not 
been substantiated by the record.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (noting it is error to reject a 
medical opinion solely on the basis that the medical opinion 
was based on a history given by the Veteran.).  For the 
reasons discussed above, the Board concludes that the 
Veteran's reported history is not credible and not probative 
evidence.  

In addition, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The private psychiatrist's April 2000 
report offers the only competent nexus opinion relating the 
Veteran's current psychiatric condition to his service.  
However, as noted above, the psychiatrist's opinion is based 
solely on the Veteran's report of an inaccurate history.  
This opinion, therefore, lacks probative value.  

Moreover, in December 2002, a VA examiner offered a contrary 
opinion.  Based on his examination of the Veteran and review 
of the claims file and medical records, the examiner 
concluded that the Veteran's psychiatric condition was not 
initially manifested in service and was not originated in 
active service because there is no evidence of treatment in 
service and its onset was in 1976.  The Board observes that 
the weight it places on a medical professional's opinion 
depends on factors such as the reasoning employed by the 
medical professional and whether or not, and the extent to 
which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.)  The 
Board attaches more credibility and weight to the VA 
examiner's opinion because it is based on a review of the 
contemporaneous medical records in addition to the Veteran's 
reported history.  Thus, it finds the credible and persuasive 
evidence establishes that there is no nexus between the 
Veteran's current psychiatric disorder and his military 
service.

The Board has also considered the Veteran's written testimony 
submitted in support of his argument, as well as statements 
submitted by the Veteran's friends.  Most of the Veteran's 
friends' statements show only that the Veteran has received 
treatment for illnesses for the past 30 or 40 years or since 
discharge from the Army.  Two statements indicate that the 
Veteran has "always" undergone "constant" treatment for 
physical and psychiatric conditions.  The Board is aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology.  
However, supporting medical evidence is required.  See Voerth 
v. West, 13 Vet. App. 117, 120-121 (1999) (noting that there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.

Critically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for a psychiatric 
disability for more than twenty years after his separation 
from service.  The earliest documented medical evidence of a 
psychiatric disability was not until 1976.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition).  Thus, the 
allegations of a continuity of symptomatology are not 
credible and lack probative value.  Continuity of 
symptomatology is, therefore, not established.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied. 




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


